DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/4/2022. 

Allowable Subject Matter
2. 	Claims 1-15 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Ley et al. (US PG Pub 2008/0076699 A1) as found on the IDS dated 10/22/2020.

           Summary of Claim 1: 
A fragrance formulation comprising 

an olfactory acceptable amount of ethyl nona-3,8- dienoate.

 
	Regarding claim 1, Ley et al. teach fragrance and/or aroma substances having the formula (I):


    PNG
    media_image1.png
    90
    342
    media_image1.png
    Greyscale


	wherein in a preferred embodiment the fragrance substance is 2,7 -nonadienoic acid ethyl ester [0217], which corresponds to the structure:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The ethyl nona-3,8- dienoate of the instant invention corresponds to the structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Ley do not teach or fairly suggest the claimed fragrance formulation, wherein the fragrance formulation comprises, in particular, ethyl nona-3,8-dienoate. Applicant demonstrated that the particular location of the double bond in the ethyl nona-3,8-dienoate results in an unexpected and unique odor profile in the fragrance formulation. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763